Case 1:19-cv-08359-VEC Document 71-8 Filed 12/07/20 Page 1 of 3




                Exhibit H
11/30/2020              Case 1:19-cv-08359-VEC
                                           U.S. topsDocument
                                                    2018 World Cup71-8      Filed
                                                                   ticket sales      12/07/20
                                                                                to fans              Page 2 of 3
                                                                                        outside of Russia



             U.S. tops 2018 World Cup ticket
             sales to fans outside of Russia

                                     Mark Ogden                                                                          Jun 12, 2018
                                     Senior Writer, ESPN FC




                          MOSCOW -- The United States will send more visiting supporters to the 2018
                          World Cup in Russia than any other nation, despite the failure of the national
                          team to qualify for the tournament.

                          FIFA has confirmed that 2.4 million tickets have already been sold for the 64-
                          game competition, which will kick off Thursday when the hosts face Saudi
                          Arabia in Moscow's Luzhniki Stadium.

                          At the beginning of this week, 871,797 tickets had been sold to fans in Russia,
                          but 88,825 ticket sales have been recorded in the U.S. since they became
                          available to buy last September.

                          Brazil, favourites to win the World Cup for a record-extending sixth time in
                          Russia, are the best-supported nation outside of the hosts and the U.S., with
                          72,512 tickets sold in that country.

                          - Make your picks with ESPN FC Match Predictor 2018!

                          Despite the distances they have to travel to attend games in Russia, competing
                          nations from the Americas dominate the top 10 in terms of tickets sold to date.

                          Colombia (65,234), Mexico (60,302), Argentina (54,031) and Peru (43,583)
                          have all outsold England, traditionally one of the best-backed teams at a major
                          tournament, who have so far seen just over 32,000 tickets bought in that
                          country.

                          World champions Germany (62,541), China (40,251) and Australia (36,359)
                          make up the top 10, with Poland, Sweden and Denmark also expected to be
                          backed by thousands of supporters during the tournament.




https://www.espn.com/soccer/fifa-world-cup/story/3523402/us-tops-2018-world-cup-ticket-sales-to-fans-outside-of-russia                  1/2
11/30/2020              Case 1:19-cv-08359-VEC
                                           U.S. topsDocument
                                                    2018 World Cup71-8      Filed
                                                                   ticket sales      12/07/20
                                                                                to fans              Page 3 of 3
                                                                                        outside of Russia

                          The absence of Italy, Netherlands, Republic of Ireland and Chile, who were
                          backed by 13,000 fans during last year's Confederations Cup, has raised the
                          prospect of some games at the World Cup being played to smaller crowds than
                          originally anticipated.




https://www.espn.com/soccer/fifa-world-cup/story/3523402/us-tops-2018-world-cup-ticket-sales-to-fans-outside-of-russia   2/2
